Citation Nr: 9924142	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for paralysis of the 
lower extremities and loss of bowel and bladder control as 
secondary to a service-connected low back disability, to 
include entitlement to special monthly compensation.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied a claim of 
entitlement to secondary service connection for loss of use 
of the lower extremities with loss of bowel and bladder 
control, to include entitlement to special monthly 
compensation, and which denied entitlement to TDIU.



FINDINGS OF FACT

1.  The veteran's service-connected low back disability or 
treatment for that disability did not cause or aggravate his 
inability to use his lower extremities.

2.  The veteran does not have a neurogenic bowel or bladder.

3.  The veteran has been awarded service connection for one 
disability, herniated nucleus pulposus, L5-S1, evaluated as 
60 percent disabling.

4.  The veteran's service-connected low back disability does 
not preclude all substantially gainful employment.





CONCLUSIONS OF LAW

1.  Loss of use of the lower extremities is not proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310 (1998).  

2.  The criteria for a total disability evaluation on the 
basis of individual unemployability by reason of service-
connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim for loss 
of use of the lower extremities, claimed as due to service-
connected back disability, is well-grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  The veteran's 
claim for TDIU is also well-grounded.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (1998).  In addition, secondary service 
connection may be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Special monthly compensation is payable at the rate provided 
by 38 U.S.C.A. § 1114(o) for paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control.  38 U.S.C.A. § 1114(o) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.350(e)(2) (1998).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(1998). 

Factual Background

Historically, the veteran's service medical records reflect 
that a herniated nucleus pulposus, L5-S1, was diagnosed 
during hospitalization from October 1984 through January 
1985.  By a rating decision issued in January 1985, service 
connection for a herniated nucleus pulposus was granted, and 
a 10 percent evaluation was assigned for that disability.  
That evaluation was increased to 60 percent, effective in 
January 1992.  That evaluation remains in effect to the 
present.

By a statement dated and submitted in May 1996, the veteran 
contended that surgeries he has undergone for his service-
connected back disability led to loss of use of both lower 
extremities.  The veteran stated that he was in a wheelchair 
at all times.  In June 1996, the veteran filed a claim for 
TDIU, contending that he was unable to work as the result of 
loss of use of the lower extremities.  By statements 
submitted in May and June 1996, the veteran also contended 
that he had impaired bowel and bladder control.

By a decision dated in July 1996, the Social Security 
Administration (SSA) granted disability benefits, effective 
in June 1995.  That determination was based on VA records, 
primarily records from 1989 through July 1995.  The discharge 
summary of a January 1995 through May 1995 VA hospitalization 
reflects that the veteran under went hemilaminectomy.  The 
records reflect that the veteran complained of loss of use of 
the lower extremities.  Paraplegia was noted as a diagnosis 
on some discharge summaries.  However, an extensive 
diagnostic work-up as part of VA spinal cord rehabilitation 
in May 1995 to July 1995 disclosed essentially normal 
radiologic examinations of the back, an essentially normal 
MRI, essentially normal EMG testing, and a normal urogram.  
It was concluded that there was no spinal cord lesion 
demonstrated which would explain the veteran's symptoms, and 
that his anatomy was inconsistent with his symptoms.  At the 
conclusion of rehabilitation in July 1995, he was able to 
walk 250 feet without assistance.

On VA examination conducted in June 1996, the veteran 
reported a history of back surgery in October 1984, 
diskectomy in September 1992, and hemilaminectomy in January 
1995.  The veteran reported that he had been ambulatory and 
able to bear weight on both lower extremities, with use of 
Canadian crutches, prior to the January 1995 surgery.  The 
veteran reported, however, that he had been wheelchair-bound 
since that surgery.  He reported flaccid paralysis of both 
lower extremities bilaterally.  He denied fecal incompetence, 
loss anal sphincter tone, diarrhea, or constipation, but 
denied having sensation in the anal area.  He reported 
inability to urinate, beginning in February 1995.  An 
indwelling Foley catheter was present.  He complained of low 
back pain.  There was tenderness in the paraspinous lumbar 
muscle groups.  There was slight limitation of range of 
lotion of the lumbar spine.  The veteran denied sensation to 
light touch up to the T12 dermatone level, but vibratory 
sensation was present in both lower extremities.  There was 
symmetric atrophy of all muscle groups below the waist.  
Strength was 2-3/5, with inability to move the hips or knees 
against resistance.  He was unable to move his foot against 
gravity.  There was withdrawal response and slight movement 
of the left foot when the examiner brushed against the 
plantar surface of the left foot.  The examiner concluded 
that the veteran had paraparesis of the lower extremities but 
that the veteran was able to perform weightbearing on the 
lower extremities.  Another examiner concluded that the 
veteran had muscle tone and reflexes, so he "could still 
walk as yet."

The summary of a VA hospitalization in October 1997 through 
November 1997 reflects a diagnosis of paraplegia, secondary 
to severe back injury, and neurogenic bladder, secondary to 
lumbosacral root lesion, among other diagnoses.  Motor power 
was absent in the lower extremities, the Babinski reflex was 
absent bilaterally, with other reflexes in the lower 
extremities 3-4/4 and symmetrical.  The veteran reported that 
sensation was absent below the umbilicus.  The veteran's 
indwelling Foley catheter was removed and the veteran was 
changed to intermittent self-catheterization for bladder 
control.

At a personal hearing conducted in October 1997, the veteran 
testified that he had difficulty with bladder infections and 
other problems because of his inability to void.  He 
testified that he required self-stimulation, suppositories, 
or enema for bowel function.  He denied bowel incontinence.  
He testified that he used a wheelchair for mobility, that he 
was unable to propel the wheelchair with his feet, and that 
he was unable to stand with his weight on his legs.  The 
veteran testified that he had been unable to use his lower 
extremities since a fall on VA property in November 1994.  
The testimony of the veteran's spouse as to his functional 
ability was consistent with the veteran's testimony.

Neurologic examination conducted in December 1997 disclosed 
normal distal latency, conduction velocity, and sensory 
conduction in the nerves in the lower extremities.  There 
were no motor unit action potentials in the bilateral 
anterior tibialis, medial gastrocnemius, vastus lateralis, or 
rectus femoris, although some motor action potentials were 
present in the left lumbar paraspinal muscles.  The examiner 
concluded that there was a mild sensory neuropathy in the 
lower extremities.  The examiner noted that motor unit action 
potentials could not be accurately assessed due to the 
veteran's inability to move the lower extremities.  The 
examiner further concluded that there was no overt severe 
peripheral neuropathic changes noted on the nerve conduction 
studies that would accompany leg weakness.

The report of a fee-basis examination conducted in February 
1998 indicates that the examiner who reviewed the veteran's 
history, complaints, reports of radiologic and other 
diagnostic examinations, and physical findings in lengthy 
detail.  The examiner noticed in particular that the 
veteran's EMG and nerve conduction studies in 1995, 
cystometrogram and systematically in June 1995 were normal, 
bone scan, CT scan and MRI's were normal, and the veteran was 
able to walk 250 feet with no assistive devices or 
assistance.  On examination the veteran had positive 
abdominal reflexes, positive cremasteric reflexes 
bilaterally, positive anal wink reflex, 1/1 + knee chirp and 
absent ankle jerk on the right and trace on the left.  
Plantar reflexes were down going.  There were no 
fasciculations and no specific atrophy of the legs, although 
the legs were slim.  The skin tone, color, and degree were 
normal, with no evidence of neurogenic changes.  Range of 
motion of the joints was within normal limits.  There was no 
evidence of patient-controlled muscle activity in the lower 
extremities.

The examiner concluded that there were multiple 
inconsistencies between the history and the demonstrated 
physical findings.  The examiner noted that, if the veteran 
had lower motor neurons disease as evidenced by his sensory 
loss, he should have significant atrophy of the musculature 
and marked decrease in muscle tone.  Those symptoms however, 
were not present.  The examiner provided a specific list of 
nine examples of inconsistencies establishing that the 
veteran's spinal cord was intact from T5 through S2-4.  The 
examiner concluded that the veteran had chronic low back 
pain, complaints of lower extremity paralysis not 
substantiated by physical exam, and complaints of bladder 
dysfunction not substantiated by bladder function studies.  
The examiner concluded that although the veteran, in fact, 
did not use his lower extremities, there was no evidence of a 
specific neurogenic disorder producing inability to use the 
lower extremities.  The examiner further concluded that the 
veteran did not have a neurogenic bowel or bladder.   

1.  Claim of Loss of Use of Lower Extremities

The veteran seeks service connection for loss of use of the 
lower extremities, including impaired bowel and bladder 
function, and contends that he is entitled to special monthly 
compensation for such loss of use.  The evidence of record 
clearly establishes that the veteran does not use his lower 
extremities for mobility, and that he performs self-
catheterization for bladder control and uses mechanical 
techniques for bowel control.  However, the medical evidence 
establishes that this loss of use of the lower extremities is 
functional, and that there is no demonstrable back 
abnormality or surgical residual to link the veteran's 
service-connected back disability to the current functional 
loss of the lower extremities.  In particular, the Board 
notes that the veteran was able to walk 250 feet without 
assistance during intensive rehabilitation.  
The examiner who conducted a February 1998 examination 
concluded that there was "no evidence of a specific 
neurogenic disorder producing inability to use [the] lower 
extremities."  This conclusion is, moreover, consistent with 
the majority of the evidence of record.  In light of the 
medical conclusion that the veteran's current functional loss 
of the lower extremities is not due to any neurogenic 
disorder, it would be unreasonable for the Board to find that 
the veteran's loss of use of the lower extremities is 
secondary to or proximately due to the veteran's service-
connected back disability.   The record is devoid of medical 
evidence to show that the veteran's loss of use of the lower 
extremities was caused or aggravated by his low back 
disability.  Allen, supra.

The Board notes that the veteran is in receipt of SSA 
disability benefits.  As described above, the evidence 
clearly establishes that the veteran does not use his lower 
extremities.  This is apparently the basis for the SSA 
decision granting him benefits.  However, for VA benefits 
purposes, service connection for a disorder or disability may 
only be granted if, in fact, there is a nexus or link to 
service.  In this case, the preponderance of the evidence 
establishes that there is no medical nexus between the 
veteran's loss of use of the lower extremities and his 
service-connected disability, including residuals of surgical 
treatment of a back disability. 

The evidence as to whether the veteran's current inability to 
use his lower extremities is due to a service-connected back 
disability is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a decision in the veteran's favor.  

2.  Claim for TDIU

The veteran has been awarded service connection for one 
disability, herniated nucleus pulposus, L5-S1, evaluated as 
60 percent disabling.  Thus, the veteran meets the schedular 
criteria for consideration of an award of TDIU.  The Board 
must determine whether the veteran is, in fact, unable to 
work as a result of this service-connected disability.  For 
the veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a combined 70 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Board has considered whether the veteran is unable to 
secure or follow substantially gainful employment as a result 
of his service-connected disability, with specific attention 
to the effect of his low back disability in light of the 
veteran's employment history, educational, and vocational 
attainment, and other factors having a bearing on the issue.

The Board notes that the veteran completed high school and 
enlisted in the military soon thereafter.  Since leaving 
service, he has been employed as a security guard, truck 
driver, courier, and cab driver.  

The Board notes the veteran's contention that he is unable to 
work as a result of his service-connected disability.  
However, the evidence of record reflects that the veteran 
continued to work full-time, in gainful employment, despite 
his back disability, until November 1994.  The veteran has 
contended that he has been unable to use his lower 
extremities since that time.  The veteran contends that he is 
totally unable to work, both because of his disabilities and 
because of a rigorous therapy schedule.  However, it is clear 
from the veteran's testimony and statement that the frequent 
therapy is primarily to maintain range of motion in the lower 
extremities and to help the veteran meet the challenges of 
being wheelchair bound.  

As noted above, service connection has not been granted for 
loss of use of the lower extremities.  Thus, the occupational 
impairment posed by that loss of use and by frequent therapy 
connected to that loss of use is not for consideration in 
determining whether the veteran is unemployable due to his 
service-connected disability.  The Board finds that the 
occupational history and medical evidence of record 
establishes that it is the veteran's total health picture, 
primarily his lack of use of the lower extremities, but not 
solely his service-connected disability, that make him 
unemployable.

As to the service connected back disability, the current 60 
percent evaluation assigned contemplates pain and neurologic 
disability.  A 60 percent evaluation is recognition that the 
disability poses serious occupational difficulty.  However, 
the veteran remained employed, despite the presence of a back 
disability evaluated as 60 percent disabling, until he began 
complaining of loss of use of the lower extremities.  Thus, 
the Board finds that, considering the back condition alone, 
the veteran was able to engage in substantial gainful 
employment consistent with his educational achievement and 
occupational experience.  The Board is unable to conclude 
that the service-connected back disability alone precludes 
him from substantially gainful employment such as he 
performed in the past. 

The Board notes that the veteran's recent hospitalizations, 
rehabilitation, and frequent therapy appointments, are 
primarily for his apparent inability to use his lower 
extremities.  There is no evidence that there are factors 
connected to his service-connected back disability, which are 
not evaluated under the schedular criteria for that 
disability.  

Simply put, while the veteran may satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), there is no 
objective or independent evidence that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
as a result of his service-connected disability, and there is 
no indication from the medical evidence that the veteran's 
disability is incorrectly evaluated.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
total rating issue on appeal, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant favorable resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for paralysis of the lower 
extremities and loss of bowel and bladder control as 
secondary to a service-connected low back disability, to 
include entitlement to special monthly compensation, is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
 


